t c summary opinion united_states tax_court michael d and suzan l storer petitioners v commissioner of internal revenue respondent docket no 16243-05s filed date michael d and suzan l storer pro sese edward l walter for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in and penalties to petitioners’ federal income taxes as follows year deficiency dollar_figure dollar_figure penalty sec_6662 dollar_figure dollar_figure the issues for decision are whether petitioners’ photography activity constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 during the years at issue and whether petitioners are liable for the accuracy-related_penalties provided by sec_6662 for the years at issue background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioners resided in miamisburg ohio during the years in issue petitioners were both employed in full-time jobs petitioner-husband mr storer worked as a repairman for general motors inc and petitioner-wife mrs storer worked as a receptionist and bookkeeper for harding ese inc petitioners earned total wages of dollar_figure and dollar_figure respectively during the years in issue mr storer developed an affinity for photography as a young person however he first started habitually taking and developing his own photographs sometime in the early 1990s on his physician’s advice that he take up a hobby to help him cope with periodic episodes of depression at that time mr storer who holds a high school diploma was working in the repair shop at general motors mr storer purchased many books on photography and film developing as well as photography magazines some film cameras and film developing equipment mr storer had not taken any instruction in photography prior to and including the taxable years at issue mr storer did not have his skills as a photographer or the quality of his photographs analyzed or critiqued or have his work juried prior to or during the years at issue while he continued to take and develop his own pictures mr storer became interested in photographic restoration and he purchased the equipment and supplies necessary to restore old photographs sometime in the early 1990s mr storer first offered photographic restoration services to family members friends and co-workers around this time he decided to try selling some framed landscape photographs he had taken and developed from earlier trips to landmarks such as yosemite national park around this time petitioners set up a makeshift photography studio and darkroom in the basement of their home starting in the early 1990s mrs storer assisted her husband with his photographic pursuits by recording his expenses in journals with an educational background in accounting from the local community college mrs storer recorded these expenses using the cash_basis method_of_accounting mrs storer has also prepared state tax documents including sales_tax reports in petitioners engaged a management consultant to assist them in preparing a 5-year projection for turning their photography activity into a business the management consultant provided petitioners with a series of flexible budgets and projections spanning through the management company based its projections on the assumption that by the year petitioners would have dollar_figure in gross_sales and that by petitioners would have dollar_figure in gross_sales prior to mr storer had purchased a large amount of analog photography and darkroom equipment for the studio and darkroom in the basement of petitioners’ home between and petitioners began to replace their analog equipment with new digital cameras printers scanners and the supplies for printing digital photographs namely paper and ink cartridges petitioners completely dismantled their basement studio and darkroom in the early 2000s upon dismantling their basement studio petitioners set up a digital darkroom consisting of a large table desk computer and bureau in a spare room adjacent to their bedroom from through the years in issue mr storer suffered a series of health setbacks requiring him to take off substantial time from his job at general motors petitioners maintained neither a separate bank account for their photography activities nor a separate phone line for customers although petitioners had purchased a separate insurance_policy for their cameras and developing equipment in the early 1990s they combined this policy into their homeowners’ insurance in in petitioners made sales transactions these sales were made to friends and mr storer’s co-workers at general motors the nature of petitioners’ sales in is unknown in preparation for trial petitioner prepared a portfolio of photography brochures listing prices and packages none of the materials contained in the portfolio were created in or used as marketing during the years in issue this portfolio included examples of the types of landscape photographs that mr storer had taken from such places as yosemite national park north dakota washington puerto vallarta aruba and san juan the petitioners provided a summary of their invoices this 3-page summary lists of the buyers by first name only as jim hall steve al gm gary gm ‘lady’ gm bob gm portfolio also included wedding photographs and photographs of individuals and pets some of which are dated from the late 1970s and early 1980s and none of which were taken during the taxable years in issue petitioners attached a business card to the portfolio which reads michael storer photographs e lindsey ave miamisburg ohio photo restorations more the address and phone number listed on petitioners’ card are those of their personal_residence beginning with their federal_income_tax return petitioners included the photography activity on schedules c profit or loss from business of their returns petitioners reported gross_receipts and claimed losses from a 7-year period of the photography activity from through while maintaining full-time employment as follows year gross_receipts total expenses profit or loss dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number totals dollar_figure dollar_figure dollar_figure for the years in issue petitioners claimed the following deductions on their schedules c item advertising car and truck depreciation dollar_figure big_number dollar_figure big_number legal and professional office2 rent or lease repairs and maintenance supplies taxes and licenses travel utilities other expenses for business use of home big_number big_number big_number big_number total expenses dollar_figure dollar_figure in the notice_of_deficiency respondent disallowed petitioners’ claimed schedule c deductions for expenses on the ground that petitioners were not engaged in a trade_or_business activity for profit however respondent allowed as additional itemized_deductions real_estate_taxes and mortgage interest included in the computation of expenses of business use of home in addition respondent allowed schedule c expenses to the extent of income reported from the activity discussion the parties disagree as to whether petitioners engaged in their schedule c activity with an objective of making a profit within the meaning of sec_183 sec_183 disallow sec_2 on their schedules a itemized_deductions petitioners claimed that percent of their home was used as office space they did not however upon request allow respondent’s agent into their home to survey this space claiming that such a visit would be unnecessary and unwise deductions attributable to an activity_not_engaged_in_for_profit sec_183 provides two exceptions to this general_rule the first provided by sec_183 permits deductions that otherwise would be allowable without regard to whether the activity is engaged in for profit the second provided by sec_183 permits deductions that would be allowable if the activity were engaged in for profit to the extent that the gross_income from the activity exceeds the deductions allowable pursuant to sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 in general the commissioner’s determination set forth in the notice_of_deficiency is presumed correct rule a 290_us_111 in certain circumstances the burden_of_proof shifts to respondent sec_7491 petitioners do not contend that sec_7491 is applicable in this case nor did they establish that the burden_of_proof should shift to respondent petitioners bear the burden of establishing that their photographic activity was engaged in for profit during the taxable years at issue rule a in satisfying this burden taxpayers must show that they had an actual and honest objective of making a profit from the activity 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayers’ expectation however need not be a reasonable one id pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs whether there is present the requisite intention of engaging in an activity with the objective of making a profit is a question of fact that is to be resolved upon a consideration of all relevant circumstances with the greatest weight being given to the facts rather than the taxpayers’ expression of their intent dreicer v commissioner supra pincite golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs therefore irrespective of how ardently petitioners have stressed that they always intended to make a profit from their photography activity whether or not their activity rose to a level that satisfies their burden rests upon a consideration of all of the relevant factors concerning their activity during the taxable years at issue sec_1_183-2 income_tax regs sets forth the following nonexclusive list of the relevant facts that we will now consider the manner is which the taxpayers carry on the activity the expertise of the taxpayers or their advisers the time and effort expended by the taxpayers in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayers in carrying on similar or dissimilar activities the taxpayers’ history of income or loss with respect to the activity the amount of occasional profits the financial status of the taxpayers and whether elements of pleasure or recreation are involved golanty v commissioner supra pincite sec_1_183-2 income_tax regs based on our consideration of these factors and in the light of the copious record in this case we conclude that petitioners have not demonstrated that their photographic activity was carried on with an actual and honest objective of making a profit in the taxable years at issue in reaching our conclusion we view the following elements as being most persuasive manner in which the taxpayers carried on the activity we believe that the manner in which petitioners carried on their photography activity does not support a finding that it was engaged in for profit in petitioners only made sales and of these at least one-half were made to buyers identified on petitioners’ records by first name only several other entries were identified by only the buyer’s first name plus the words at gm petitioners testified that the sales in were not reflective of their manner of operations because they actually solicited to hundreds of potential customers at various craft and art shows during the years at issue we note however that in a detailed calendar for which was submitted as an exhibit and on which petitioners testified that they recorded all of the time spent on training marketing and sales there is not one entry of any craft or arts show there are also no entries showing preparation for any craft or arts shows although petitioners reported sales of dollar_figure in there is no evidence that petitioners actually made any sales in or to whom these sales were made petitioners did not use a separate bank account or telephone number for their activity and the insurance held on all of their photography equipment was incorporated into their homeowner’s policy mr storer testified that as one example of the highly professional nature in which he carried on his business he only used business cards printed by a commercial printer rather than the type printed on an ink-jet printer with those little perforations on the sides upon examination of the two business cards provided by petitioners with their exhibits however it is clear that the cards have both the visible dot-matrix quality akin to those printed on an ink-jet printer as well as perforated edges although petitioners kept very extensive and detailed records of their expenses we believe that these records were maintained solely for the purpose of substantiating their considerable losses and not as a means for tracking costs so as to reduce business-related expenses the extensiveness of the records would be more meaningful if these records illustrated that petitioners were tracking expenses while at the same time making a bona_fide effort to grow their photography enterprise these records primarily show us that petitioners were adept at acquiring the latest digital photography technology and supplies what is conspicuously missing however is a same level of extensive detail showing expenses and activities specifically geared at growing the business for example petitioners spent thousands of dollars on digital cameras and supplies yet believed that it was unnecessary to spend more than dollar_figure which included a dollar_figure ad placed in the back of the local high school yearbook on the basic staples of marketing a business such as advertisements a listing in the yellow pages or brochures although petitioners submitted an extensive portfolio of flyers as an exhibit they admitted that the portfolio was not created until shortly before time of trial petitioners continually cite activities such as additional sales made in storefronts which purportedly occurred in and not only did petitioners not provide any evidence of these activities but these years are not in issue the court is concerned only with petitioners’ activities in and and not with what petitioners have or have not done in subsequent years time and effort expended by the taxpayers the numbers of hours spent cultivating his activity as testified to by mr storer is not only dubious but if accurate is grossly inverse to the sales resulting from his efforts mr storer claimed that he spent nearly big_number hours working on his activity in in addition to his full-time position at general motors if this claim was accurate mr storer would have had to spend an average of more than hours a day every day on his photography in addition to his full-time work commuting to and from his workplace and eating and sleeping as evidence of his daily activities mr storer submitted as an exhibit a pocket calendar for in which he purportedly handwrote the time he spent on his photography activity each day our examination of this calendar has led us to conclude that petitioners’ claims as to the time spent on the activity are not accurate first we believe neither that the calendar was made contemporaneous to the dates as recorded nor that it was an accurate accounting of petitioners’ time for support of this conclusion we look to several instances where the calendar contains entries for dates that simply do not exist big_number dollar_figure hours specifically the first week of september beginning with saturday september 1st has entries starting on tuesday of that week which would have actually been tuesday august 28th the entry for wednesday of this ‘added’ week reads in focus bk - hrs to reconcile the possibility that this added day was not the same as the corresponding last wednesday in august we turned to the entry for wednesday august 28th which reads exposure bk - hrs we further note additional added days and entries to the first week of the november calendar page that do not correspond to the actual days and entries recorded on the october calendar because there is more than one instance of these added days we do not believe that the calendar is an accurate and truthful account of the time spent by petitioners in cultivation of a business mr storer stressed that he did not take any vacation and that for religious reasons observed neither any religious nor federal holidays which allowed him those days to work on his photography mr storer testified that he used all holidays to market his business process orders and make sales the calendar however shows no activity recorded on april on the november calendar page petitioners inserted days at the beginning of the month a tuesday and a wednesday that did not actually exist again the entries recorded on these added days also do not correspond with the entries listed for the last days of october easter may memorial day september labor day or november thanksgiving day our examination of the entire year’s worth of daily entries moreover shows that almost percent of mr storer’s time was spent either reading the monthly installments of a limited number of photography magazine sec_5 and books or shopping at retail stores finally were we to believe that the entries accurately reflect the time petitioners spent cultivating photography into a viable business the time spent is grossly inverse to the actual sales made in the years at issue the taxpayers’ history of losses and financial status first since petitioners’ claimed schedule c business_losses have exceeded dollar_figure in each year while their gross_receipts from that same time never exceeded dollar_figure petitioners have never earned a profit petitioners cite our decision in 68_tc_696 to support their contention that the years of losses which preceded the years in issue should not dictate our determination of whether their activity in and was conducted with the objective of making a profit as further support petitioners argue that their losses were offset for example in date petitioner spent hours reading shutterbug magazine hours reading outdoor photography magazine and hours shopping at circuit city and compusa in the years in issue because they sold a considerable portion of their analog equipment while upgrading to newer digital technology petitioners claim that their losses are further justified by the difficult economic conditions which plagued large analog photography businesses such as eastman-kodak as more consumers switched from analog to digital photography we do not find credence in petitioners’ arguments first petitioners do not claim to be engaged in the business of selling photography equipment but rather taking photographs second although we acknowledge the phenomenal growth in digital photography throughout the past decade petitioners were not in the business of developing other people’s photographs petitioners purported to be professional photographers the effect of the digital photography boom on businesses such as eastman-kodak resulted from consumers’ choosing to develop their photographs at home rather than use traditional film developing services it did not affect the demand for quality professional photography services for the very types of portraiture and event coverage which petitioners claimed was their focus namely weddings corporate prints and senior portraits similarly the boom in home developing did not affect the specialized services that are often the hallmark of professional photographers such as portrait sittings albums restorations dvds and videos again while the phenomenon of digital photography has made home developing more accessible to amateur consumers this newfound ability for recreational photogs to take and develop their own pictures has not changed the demand for quality professional photography if anything the availability of high-quality digital cameras has made the consumer more astute regarding both resolution and composition aesthetic when selecting a professional photographer to this end had petitioners invested more resources into education and training or sought professional evaluation of their skills we would be more convinced that their activity was engaged in with the objective of making a profit petitioners argue that the income they earned in their respective full-time jobs in and is irrelevant because petitioners could not use their wages to pay for any of their photography-related expenses but instead used credit and gifts from friends and family petitioners claim that their wages were almost completely exhausted by their household bills mortgage and taxes with expenses totaling dollar_figure in the years in issue we are doubtful that petitioners did not apply any of their wages to this amount moreover we note that if petitioners indeed incurred debt of dollar_figure the fact that they only took in dollar_figure in sales supports our conclusion that petitioners’ activity in these years was not engaged in with the objective of making a profit elements of recreation in sum we believe that petitioners engaged in their photography activity for the principal purpose of providing mr storer with the opportunity to take up a pleasurable hobby to reduce his stress and anxiety it is evident from the photographs showing the areas in their home used for this activity that petitioners took great care and expense in setting up a pleasant and well-stocked workspace photography however is highly subjective and in great part the success of a photography business is dependent on both the skill and talent of the photographer and the marketing and reputation cultivated therefrom we are perhaps ultimately persuaded by petitioners’ decision to forgo any formal training or education in photography in lieu of reading photography and trade magazines and picture books featuring works by famed landscape photographer ansel adams while it is beyond our purview to comment on mr storer’s ability or potential we think it unlikely barring an extraordinary talent to become ansel adams through self-study moreover we believe that mr storer through educating himself primarily with trade magazines that feature the most current technologies was compelled to purchase and ultimately gratified by his acquisition of extremely expensive equipment finally we note that at the end of petitioners’ presentation prepared for the court mr storer lamented that he had to perform many menial chores and has had to do many forms of marketing including cold calls that can be unpleasant at times while petitioners claim that they should not be required to suffer as a prerequisite to deductibility we cannot help wondering how petitioners engaged in their activity with a profit objective if they were opposed to performing the tasks essential to business success namely marketing and sales calls finally although we concede that on its face petitioners’ photography activity did have some of the characteristics of a business we find these characteristics insufficient to demonstrate that their activity was carried on for profit therefore on the basis of all of the evidence in the record we conclude and hold that petitioners did not conduct their photography-related activity in either or with a profit objective within the meaning of sec_183 accordingly petitioners are not entitled to the deductions claimed on their schedules c for the years in issue sec_6662 penalty respondent determined that petitioners are liable for the accuracy-related_penalty provided by sec_6662 for each year in issue sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax that is attributable to inter alia negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provision of the internal_revenue_code including failure to exercise due care or failure to do what a reasonable person would do in the circumstances sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard of the code or the temporary or final regulations issued pursuant to the code sec_6662 sec_1_6662-3 income_tax regs sec_7491 places on the commissioner the burden of producing evidence showing that it is appropriate to impose any penalty or addition_to_tax once the commissioner meets that burden as in the instant case the taxpayer must produce evidence sufficient to show that the commissioner’s determination is incorrect 116_tc_438 petitoners have not produced evidence sufficient to prove that respondent’s determination in this case was incorrect the accuracy-related_penalty does not apply to any portion of an underpayment with respect to which it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 the decision as to whether the taxpayers acted with reasonable_cause and in good_faith depends upon all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayers’ efforts to assess the proper tax_liability id petitioners contend that they believed in good_faith that the expenses they claimed were allowable good_faith on the part of taxpayers however does not always negate negligence taxpayers are required to take reasonable steps to determine the law and to comply with it 99_tc_202 in this case petitioners have not shown that their claimed deductions for expenses were made with any significant regard to whether they were personal in nature and the record supports the inference that petitioners’ photography activity was used to deduct personal expenses for the foregoing reasons moreover we do not consider mr storer to have acted reasonably with respect to the deduction of those expenses claimed for his photography activity based on our consideration of the entire record we sustain respondent’s determinations with respect to the accuracy- related penalties for negligence for the years in issue to reflect the foregoing decision will be entered for respondent
